Citation Nr: 9906628	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-31 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
left shoulder injury with history of acromioclavicular (AC) 
separation, degenerative joint disease (DJD), status post 
Mumford procedure, coracoacromial ligament reconstruction 
with acromioplasty and chronic subluxation with chronic pain, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an extension of a temporary total 
convalescent rating under 38 C.F.R. § 4.30 (1998) beyond 
August 1, 1996.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to March 
1974.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original appeal, the veteran sought a rating in excess 
of 10 percent for his service-connected left shoulder 
disability.  Thereafter, a rating decision in September 1997 
increased the evaluation for this disability to 20 percent, 
effective May 1997, and the veteran has continued his appeal.  
However, the Board finds that remand of this issue is 
warranted for further evidentiary development.  This will be 
addressed more fully in the Remand portion of this decision. 


FINDING OF FACT

The veteran's temporary total rating for convalescence was in 
effect from July 28, 1995, pursuant to his July 1995 surgery, 
until it was terminated on August 1, 1996.


CONCLUSION OF LAW

The regulations do not provide for extension of a temporary 
total convalescent rating beyond the maximum length of 12 
months.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.30 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

In determining whether the veteran is entitled to an 
extension of a temporary total convalescent rating, the 
applicable regulation reads as follows:

A total disability rating (100 percent) will be 
assigned without regard to other provisions of the 
rating schedule when it is established by report at 
hospital discharge (regular discharge or release to 
non-bed care) or outpatient release that 
entitlement is warranted under paragraph (a) (1), 
(2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from 
the first day of the month following such hospital 
discharge or outpatient release.  The termination 
of these total ratings will not be subject to § 
3.105(e) of this chapter.  Such total rating will 
be followed by appropriate schedular evaluations.  
When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will 
be scheduled and considered prior to the 
termination of a total rating under this section.

(a)	Total ratings will be assigned under this 
section if treatment of a service- connected 
disability resulted in:

(1)	Surgery necessitating at least one month of 
convalescence (Effective as to outpatient surgery 
March 1, 1989.)

(2)	Surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization 
of one major joint or more, application of a body 
cast, or the necessity for house confinement, or 
the necessity for continued use of a wheelchair or 
crutches (regular weight-bearing prohibited).  
(Effective as to outpatient surgery March 1, 1989.)

(3)	Immobilization by cast, without surgery, of 
one major joint or more.  (Effective as to 
outpatient treatment March 10, 1976.)

A reduction in the total rating will not be subject 
to § 3.105(e) of this chapter.  The total rating 
will be followed by an open rating reflecting the 
appropriate schedular evaluation; where the 
evidence is inadequate to assign the schedular 
evaluation, a physical examination will be 
scheduled prior to the end of the total rating 
period.

(b)	A total rating under this section will require 
full justification on the rating sheet and may be 
extended as follows:

(1)	Extensions of 1, 2 or 3 months beyond the 
initial 3 months may be made under paragraph (a) 
(1), (2) or (3) of this section.

(2)	Extensions of 1 or more months up to 6 months 
beyond the initial 6 months period may be made 
under paragraph (a) (2) or (3) of this section upon 
approval of the Adjudication Officer.

38 C.F.R. § 4.30.

In May 1975, the veteran was granted service connection for a 
left shoulder disability with a noncompensable evaluation.  
In April 1993, the evaluation for this service-connected 
disability was increased to 10 percent, effective from 
September 1992.

In July 1995, the veteran underwent surgery for his service-
connected left shoulder disorder.  An October 1995 rating 
decision granted a temporary total rating for convalescence 
under 38 C.F.R. § 4.30, effective from July 28, 1995 to 
February 1, 1996.

In a notice of disagreement, dated in April 1996, the veteran 
noted that Department of Veterans Affairs (VA) physicians had 
indicated that they believed his temporary total rating for 
convalescence should continue beyond February 1, 1996.  At 
the time the regional office (RO) again addressed this issue 
in a May 1996 statement of the case, the RO indicated that it 
had yet to be provided with additional evidence showing that 
the veteran needed any additional convalescence.

In June 1996, the veteran again requested an extension of his 
temporary total rating for convalescence, and in July 1996, 
the veteran's service representative provided the RO with a 
letter by a VA physician attesting to the fact that the 
veteran's total temporary rating should be extended an 
additional six months to August 1, 1996.

Thereafter, a rating decision in July 1996 granted an 
extension of the veteran's temporary total rating for 
convalescence for the period of February 1, 1996 to August 1, 
1996.  

Even though temporary total rating for convalescence benefits 
had now been provided for the maximum period permissible 
under 38 C.F.R. § 4.30, the issue of entitlement to a further 
extension was addressed at a personal hearing in April 1997 
and a supplemental statement of the case in September 1997.  


II.  Analysis

The Board has reviewed the evidence as to this claim and must 
again note that 38 C.F.R. § 4.30 does not provide for the 
extension of temporary total ratings for convalescence to 
periods of more than 6 months beyond the initial 6 month 
period, or, in other words, the maximum amount of time for a 
convalescent rating is 12 months.  Since the veteran has 
already had the maximum of 12 months, and the regulation does 
not provide for an extension of the temporary total rating 
beyond this one-year period, his claim must be denied.

The Board is clearly bound by the VA regulations.  Based on 
an application of the relevant regulation to the facts of 
this case, it is clear that the appellant does not meet the 
regulatory criteria for eligibility for an extension of his 
temporary total rating beyond August 1, 1996.  In a case 
where the laws and regulations, and not the evidence, are 
dispositive of the issue before the Board, the claim should 
be denied because of the lack of legal merit or entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Board finds that the instant appeal presents 
such a case, and accordingly, it has no legal recourse but to 
deny the appellant's claim for an extension of his temporary 
total convalescent rating beyond August 1, 1996.


ORDER

Entitlement to an extension of a temporary total rating for 
convalescence beyond August 1, 1996 is denied.


REMAND

With respect to the issue of entitlement to a rating in 
excess of 20 percent for the veteran's left shoulder 
disability, the Board has reviewed the VA examination report 
from the veteran's most recent VA joints examination in June 
1997, and determined that it reveals the need for further 
development.  First, the examiner noted that the veteran's 
left shoulder was under immobilization at the time of the 
examination, and that this made it difficult to fully assess 
the veteran's left shoulder.  He further stated that the 
veteran should probably be reviewed again in six weeks or two 
months for further evaluation of his shoulder after his 
period of immobilization had been completed.  Thereafter, the 
record does not reflect that any such further evaluation ever 
took place.  The examiner further noted that he did not have 
any of the veteran's clinical treatment records at the time 
of the examination, and that "it would also be helpful to 
review the patient's clinical files from the Veteran's 
Administration."  The duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining adequate VA examinations.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Consequently, 
based on all of these considerations, the Board finds that 
further medical examination is warranted.

In addition, a review of the claims file reflects that the 
veteran had a claim pending for Social Security 
Administration (SSA) disability benefits as of approximately 
June 1996, and that all of the records associated with this 
claim are not of record.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the duty to assist 
requires that the VA obtain all relevant facts, not just 
those for or against the claim, and that where the records 
are in the possession of the Federal Government, VA is 
responsible for securing the material.  Murphy v. Derwinski, 
1 Vet. App. 78, 82 (1990).  In the alternative, if there was 
in fact no SSA award or no records, this also should be 
documented in the record.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for the veteran's left 
shoulder disorder.  Any medical records 
other than those now on file pertaining 
to the veteran's left shoulder disorder 
should be obtained and associated with 
the claims folder.

2.  The RO should contact SSA and request 
a copy of any decision on the merits of 
the claim and copies of any medical 
records reviewed in reaching that 
determination.  If the SSA has made no 
decision or has no records, this should 
be documented in the record.  The 
attention of the SSA should be invited to 
38 U.S.C.A. § 5106 (West 1991).

3.  The RO should then arrange for a VA 
examination by an appropriate physician 
to determine the nature and severity of 
the veteran's left shoulder disorder.  
All indicated studies must be conducted.  
The claims file, and a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion.  With 
respect to active and passive motion, the 
examiner should specify the range of pain 
free motion.  There must also be express 
findings as to any objective indications 
of recurrent dislocation or subluxation 
of the left shoulder.  The physician 
should comment on the functional 
limitations, if any, caused by the 
appellant's service-connected disability 
in light of the provisions of 38 C.F.R. 
§§ 4.40, 4.45.  In particular, it is 
requested that the examiner provide 
responses to the following: 

With respect to the subjective complaints 
of left shoulder pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joint, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, and the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1998); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinions are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.  

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the veteran's claim 
of entitlement to an increased evaluation 
for residuals of left shoulder injury 
with history of AC separation, DJD, 
status post Mumford procedure, 
coracoacromial ligament reconstruction 
with acromioplasty and chronic 
subluxation with chronic pain, including 
consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1998).  

6.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

- 6 -


- 2 -


